DETAILED ACTION
This application contains claims directed to the following patentably distinct species. Applicant is required to elect one Species from the following Species (I-IV). 
Species I (referring to FIGS. 1-13, 25-28) related to an apparatus with a support member, a pommel segment and a foundation with a opening passing through the foundation, but no floor horse extender. 
Species II (referring to FIGS. 29-30): the apparatus has a floor horse extender and a pommel portion (a support member, a plurality of support posts and a plurality of pommel segment), but no base portion and no mat system.
Species III (referring to FIGS. 14-22, 44-71) related to related to an apparatus with a support member, a pommel segment, a foundation, a support plate with an interior volume, a base portion with a plurality of ridges positioned within the base portion, a fastener removably coupled the support member to the base portion but no floor horse extender.
Species IV (referring to FIG.31-43B) related to an apparatus having an outer pad, a base portion, a mat system but no floor horse extender and no pommel portion (the pommel portion include a support member, a plurality of support posts and a plurality of pommel segments).

The species are independent or distinct because the different species disclosed have different structural and function limitations that are mutually exclusive to each species and in addition, the disclosed species are not obvious variants of each other.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently,  claims 30, 42, 45 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
 Each species disclosed has different structural and functional limitations that would be found in different subclasses, necessitating a different field of search per species. For example, Species I is directed to a support member, a pommel segment and a foundation but no floor horse extender. Species II is directed to a floor horse extender and a pommel portion but no base portion. Species III is directed to a support member, a pommel segment, a foundation with an interior volume, and a base portion with a plurality of ridges but no floor extender. Species IV is directed to an outer pad, a base portion,  and a mat system but no floor horse extender and no pommel portion.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Margaret Fischofer (Reg. 61,689) on 05/10/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784

/Megan Anderson/Primary Examiner, Art Unit 3784